—Appeal from an order of the Supreme Court at Special Term, entered April 7, 1972 in Delaware County, which dismissed the complaint. On or about September 12, 1970 appellants, Leon Cvens and Leopold Cyens, were involved in an automobile accident when the vehicle in which they were riding left a highway and struck a tree. On December 8, 1970 appellants served notices of claim on the Town of Roxbury for personal injury and property damage based on the alleged negligence of the municipality in failing to have guard rails or other safety devices installed along the road. On December 10. 1971, prior to the expiration of the one year and 90-day Statute of Limitations (General Municipal Law, § 50-i, subd. 1), appellants’ attorney delivered a summons and complaint to the Sheriff of Delaware County. The summons and complaint were personally served on December 13, 1971 after which time a motion to dismiss was made and granted on the ground that the action was barred by the Statute of Limitations. While the summons and complaint were eoncededly served two days after the statutory period, the service upon the Sheriff prior to the expiration of that period caused an extension of the Statute of Limitations for a period of 60 days pursuant to CPLR 203 (subd. [b], par. 5). Moreover, aside from the provisions of CPLR, since the period within which appellants’ action had to be commenced expired on a Saturday, December 11, 1971, appellants had until Monday, December 13, 1971 to commence their action pursuant to subdivision 1 of section 25-a of the General Construction Law. Order reversed, on the law and the facts, and motion denied, with costs. Herlihy, P. J., Sweeney, Simons, Kane and Reynolds, JJ., concur.